Citation Nr: 0517342	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-15 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left wrist fracture, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
December 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 RO decision, which denied the 
veteran's increased rating claims.  

In September 2002, the veteran requested a videoconference 
hearing before a Veterans Law Judge, but in October 2002 he 
changed his request for a hearing at the RO before a local 
hearing officer.  He subsequently canceled the hearing that 
was scheduled for November 2002.   

In May 2004, the Board remanded this case to the RO for 
additional development.  Thereafter, the case was returned to 
the Board for further consideration.  

The issues relevant to the knees are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's service-connected left wrist disability is 
shown to be manifested by complaints of pain; clinical 
findings demonstrate slightly decreased grip strength and 
limited range of motion (palmar flexion to 60 degrees with 
pain, dorsiflexion to 60 degrees with pain, ulnar deviation 
to 30 degrees with pain, and radial deviation to 10 degrees 
with pain), without ankylosis, neurological disability, or X-
ray evidence of arthritis of the wrist joint.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected left wrist disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5215 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to and following the initial RO decision in April 2002, 
and, as explained herein below, complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notices sent to the veteran in June 2001, August 
2003, and May 2004, the RO advised the veteran of what was 
required to prevail on his claim for an increased rating, 
what specifically VA had done and would do to assist in the 
claim, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO also requested the 
veteran to inform it of any additional evidence he would like 
to be considered for his condition.  

Further, the veteran was provided with a copy of the rating 
decision dated in April 2002 setting forth the general 
requirements of applicable law pertaining to claims for an 
increased rating for a wrist disability, and was advised as 
to the nature of the evidence necessary to substantiate his 
claim.  In the rating decision, the RO also informed the 
veteran of the reasons that his claim was denied and the 
evidence it had considered in denying the claim.  The general 
advisements were reiterated in the statement of the case 
issued in August 2002 and supplemental statement of the case 
issued in February 2005, both which also contained the 
regulations promulgated in light of the VCAA.  The statement 
of the case and supplemental statement of the case also 
provided the veteran opportunity to identify or submit any 
evidence he wished to be considered in connection with his 
appeal.  Thus, through the rating decision, statement of the 
case, and supplemental statement of the case, the RO informed 
the veteran of the information and evidence needed to 
substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  In 
short, the veteran has been notified of the information or 
evidence necessary to substantiate his claim and the parties 
responsible for obtaining that evidence.

Thus, through the VCAA notice, additional notification 
letters, rating decision, and statement of the case, and 
supplemental statement of the case, all taken together, the 
RO has sufficiently informed the veteran of the information 
or evidence needed to substantiate his increased rating claim 
and the parties responsible for obtaining that evidence.  
With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to an increased rating for his left wrist 
disability.  He was afforded the opportunity to testify at a 
personal hearing, but he declined.  The RO has sought and 
obtained for association with the claims file recent VA 
outpatient treatment records.  The veteran has not indicated 
any private medical treatment for his left wrist.  Further, 
VA has conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded VA examinations in July 2001, July 2002, and 
October 2004, specifically to evaluate the current nature and 
severity of his left wrist disability.  The veteran has not 
alleged, nor does the record currently reflect, that there 
exists any additionally available evidence for consideration 
in his appeal.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for an Increased Rating

The veteran maintains that an increased rating is warranted 
for his service-connected left wrist disability.  He was 
afforded VA examinations in July 2001, July 2002, and October 
2004.  Other pertinent medical records include recent VA 
outpatient treatment records and the veteran's vocational 
rehabilitation folder.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

The veteran's service-connected left wrist disability is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Codes 5299-5215.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2004).  
When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number is "built up" with the first two digits being 
selected from that part of the schedule most closely 
identifying the part, and the last two digits being "99" 
for an unlisted condition.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2004), 
limitation of motion of the minor (non-dominant) wrist is 
rated as 10 percent disabling when palmar flexion is limited 
in line with the forearm, or when dorsiflexion is less than 
15 degrees.

A normal range of wrist motion is defined as follows:  from 
zero degrees to 70 degrees of dorsiflexion (extension); from 
zero degrees to 80 degrees of palmar flexion; from zero 
degrees to 20 degrees of radial deviation; and, from zero 
degrees to 45 degrees of ulnar deviation.  38 C.F.R. § 4.71, 
Plate I (2004).

In this case, the veteran's left wrist disability is 
evaluated at the maximum rating for limitation of wrist 
motion pursuant to Diagnostic Code 5215.  However, functional 
limitation supported by adequate pathology and evidenced by 
the veteran's visible behavior due to such things as pain, 
weakness, instability must also be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Herein below, the Board considers whether a rating 
in excess of 10 percent is available under an alternative 
diagnostic code, specifically 38 C.F.R. § 4.71a, Diagnostic 
Code 5214, which provides for assignment of a 20 percent 
rating for favorable ankylosis of the minor wrist in 20 
degrees to 30 degrees dorsiflexion, and a 30 percent rating 
for ankylosis of the minor wrist in any other position, 
except favorable.  A 40 percent rating under that diagnostic 
code requires unfavorable ankylosis in any degree of palmar 
flexion, or with ulnar or radial deviation.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

A review of the record, to include the clinical findings on 
the three VA examinations, shows that there was no objective 
evidence of ankylosis of the left wrist.  On all evaluations, 
there was mobility in all planes of the left wrist joint.  It 
is noted, however, that there was additional motion loss 
attributable to pain on motion.  

At the time of the July 2001 VA orthopedic examination, the 
veteran complained that his left wrist hurt, that he could 
not bend it, and he shook when he tried to do anything with 
his left hand.  On physical examination, the veteran did not 
allow the examiner to touch his wrist.  The veteran moved the 
wrist himself, and it showed range of motion, as follows:  
palmar flexion to 40 degrees, dorsiflexion to 30 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 45 
degrees.  Beyond those ranges, he was unable to move his 
wrist.  An X-ray of the left wrist was normal.  The examiner 
opined that the veteran's left wrist had residual pain from 
his fracture and that the loss of function secondary to the 
condition was mild.  

At the time of the July 2002 VA fee-basis orthopedic 
examination, the veteran complained of left wrist pain and 
reported that he wore a wrist support.  On physical 
examination, the left wrist had range of motion, as follows:  
palmar flexion to 50 degrees with pain present at 25 degrees, 
dorsiflexion to 30 degrees with pain present at 15 degrees, 
ulnar deviation to 40 degrees with pain present at 25 
degrees, and radial deviation to 20 degrees with pain present 
at 5 degrees.  The examiner specifically stated that 
ankylosis of the left wrist joint was not present.  An X-ray 
of the left wrist was negative.  	

At the time of the October 2004 VA orthopedic examination, 
the veteran complained of flare-up pain in the left wrist 
that occurred with cold weather changes and with overuse.  It 
was noted that dropping things like cups had been occurring 
for over two years but was infrequent.  A wrist brace 
alleviated some of the pain.  He was right hand dominant.  On 
physical examination, the left wrist had range of motion, as 
follows:  palmar flexion to 60 degrees with pain, 
dorsiflexion to 60 degrees with pain, ulnar deviation to 30 
degrees with pain, and radial deviation to 10 degrees with 
pain.  An X-ray of the left wrist was negative.  There 
appeared to be no weakness, fatigue, lack of endurance, or 
incoordination.  Grip on the left was 4/5 versus 5/5 on the 
right hand and wrist.  There was no motor or sensory deficit 
of the left upper extremity, and the examiner concluded that 
there was no neurological condition of the wrist.  The 
examiner was unable to assess what affect that repetition had 
on the left wrist.  The examiner opined that the veteran had 
residual arthralgia of the left wrist occurring with at least 
mild to moderate functional loss secondary to pain.  

In view of the medical findings of record, there is no 
credible objective evidence to show that pain on use or 
during flare-ups resulted in additional functional limitation 
due to pain to the extent that a 20 percent rating under Code 
5214 (see 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995)) is in order.  In other words, the evidence 
does not show actual ankylosis or motion so limited as to be 
the functional equivalent of an ankylosed wrist in a 
favorable position.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), whether or not they were raised by the veteran.  
However, in the absence of objective medical evidence of 
neurologic involvement, symptomatic scarring or other 
separate and distinct manifestations not contemplated in the 
10 percent rating assignment, the Board finds no basis upon 
which to assign a higher or separate disability evaluation.

In sum, there is no basis for an increased schedular rating 
for the veteran's service-connected left wrist disability 
under any code of the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  As the preponderance of the evidence is 
against the claim for a rating in excess of 10 percent, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An increased rating for residuals of a left wrist fracture is 
denied.  




REMAND

As to the remaining issues of an increased rating for 
patellofemoral pain syndrome of the right and left knees, the 
Board remanded the case in May 2004 for further development.  
In particular, the veteran was to undergo an additional VA 
examination to assess the severity of his bilateral knee 
disability, with emphasis on factors relevant to functional 
loss, consistent with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  He underwent a VA examination in October 2004, which 
appears comprehensive.  However, while the examiner found 
that knee range of motion was limited by pain, weakness, and 
lack of endurance with repetition, the examiner expressed 
knee range of motion findings only in terms of pain on 
motion.  There were no findings as to whether there was 
likely to be any additional motion loss in either knee due to 
the clinically demonstrated weakness and lack of endurance, 
as requested by the remand.  It is further noted that the 
examiner did not address the veteran's complaints of flare-up 
pain that occurred with activities, lasting for three to four 
hours.  Thus, in the opinion of the Board, the veteran should 
be re-examined to ascertain the nature and severity of his 
bilateral knee disability.  

It is also noted that, in relation to evaluation of knee 
complaints, the veteran had sought treatment at the Oklahoma 
City VA Medical Center and Tulsa VA Outpatient Clinic.  Such 
treatment was noted back at the time of a July 2001 VA 
examination.  In the remand of May 2004, the Board requested 
that the RO obtain the veteran's VA treatment records, but 
only records dated in 2004 were associated with the claims 
file.  

In sum, further development is necessary in this case, in 
accordance with the previous Board remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, 
a remand by the Board confers on the veteran the right to 
compliance with the remand orders).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the veteran's 
medical treatment records, relevant to 
evaluation for knee complaints dated from 
2001 through 2003 and from January 2005, 
from the VA facilities in Oklahoma, which 
he has identified in connection with his 
claims.  This includes records from Dr. 
T. of Tulsa, the Oklahoma VAMC, Dr. L., 
and the Tulsa VA Outpatient Clinic. 

2.  The RO should then arrange for the 
veteran to undergo a VA orthopedic 
examination in order to determine the 
current nature and severity of his 
service-connected right and left knee 
disabilities.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated testing, to 
include range-of-motion studies of each 
knee, should be accomplished.  The 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement of either knee, and identify 
whether there is likely to be any 
additional motion loss of either knee due 
to any of the following:  (1) pain on 
use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degrees of additional range of 
motion loss due to pain on use or during 
flare-ups.  If the examiner is unable to 
make such a determination, it should be 
so indicated on the record.  The examiner 
is also requested to identify the 
presence and degree, or absence, of any 
subluxation or instability of either 
knee.  A complete rationale should be 
provided for any conclusions reached.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to increased ratings 
for disabilities of the right knee and 
left knee, based on a review of the entire 
evidentiary record.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


